In a suit to recover for loss alleged to have been caused by defendant's negligence or breach of contract in failing to protect plaintiff's fruit while in cold storage, the jury returned this verdict: *Page 833 
1. Did the defendant contract and agree to accept and receive, for hire, fruits of the plaintiff, and to continuously operate its plant and maintain the necessary and proper temperature therein, as alleged in the complaint? Answer: No.
2. If so, did the defendant fail to continuously operate its plant and maintain the necessary and proper temperature therein, as alleged in the complaint? Answer: _______.
3. Were the fruits of the plaintiff damaged by the negligence of the defendant, as alleged in the complaint? Answer: No.
4. What damages, if any, is the plaintiff entitled to recover of the defendant? Answer: ________.
Judgment for defendant. Appeal by plaintiff.
It is not necessary to consider the question whether the alleged contract of the defendant was ultra vires, for upon competent evidence and a charge free from error the jury found that no such contract had been made and that the alleged loss had not been caused by the defendant's negligence.
The exceptions to the admission and exclusion of evidence are without merit.
No error.